PER CURIAM.
The only question presented upon this appeal is whether the trial judge’s finding was against the manifest weight of the evidence. The court was called upon to construe a lease between the parties and determine whether it prohibited a certain activity.
The suit was for an injunction and, therefore, governed by equitable principles. There was evidence that the parties had by their own acts agreed upon the construction which the court gave to the lease. We conclude that the appellant has not demonstrated error.
Affirmed.